DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1, 3-25 and 51-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, McQuilkin et al (US PGPub 2016/0069743) discloses  a method for noninvasively and remotely detecting the presence, location, and/or quantity of a target substance in a scene via a spectral imaging system comprising a spectral filter array and image capture array. For a chosen target substance, a spectral filter array is provided that is sensitive to selected wavelengths characterizing the electromagnetic spectrum of the target substance. Elements of the image capture array are optically aligned with elements of the spectral filter array to simultaneously capture spectrally filtered images. These filtered images identify the spectrum of the target substance. Program instructions analyze the acquired images to compute information about the target substance throughout the scene. A color-coded output image may be displayed on a smartphone or computing device to indicate spatial and quantitative information about the detected target substance. The system desirably includes a library of interchangeable spectral filter arrays, each sensitive to one or more target substances (see abstract). McQuilkin et al further discloses the generation of one or more algorithms that can be used to assess the captured, selectively filtered image 
In addition, Moser et al (US PGPub 2008/0163824) teaches a method for estimation of breeding values and phenotypic performance from SNP data, in which genome-wide variation in the SNP data is used to account for the variation in breeding values of phenotype by integrating dimension reduction and SNP selection to reduce the number of dimensions in the original SNP data and optimize model selection fort maximum predictive accuracy (i.e. minimal prediction error). In one arrangement, using this method enables the breeding value of an individual to be predicted without knowing 
	However, the combination of McQuilkin et al and Moser et al neither teaches nor fairly suggests a method of characterizing a urine sample from a subject, the method comprising determining one or more of the light absorption, luminescence, phosphorescence, fluorescence, and chemiluminescence of the urine sample at two or more wavelengths of light; applying one or more eigenvectors derived from a principle component algorithm to a standardized dataset derived from the determined light absorption, luminescence, phosphorescence, fluorescence, and chemiluminescence of the urine sample to generate a Urine Characterization Index (UCI) comprising one or more values for corresponding principle component(s); isolating any genomic DNA from the enriched sample to form an isolated genomic DNA test sample;  adding to the 
					
					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JENNIFER WECKER/Primary Examiner, Art Unit 1797